Case: 16-41549      Document: 00514253224         Page: 1    Date Filed: 11/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-41549                                FILED
                                  Summary Calendar                      November 29, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAFAEL PARTIDA-ZARAGOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:16-CR-95-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Rafael Partida-Zaragoza pleaded guilty, pursuant to a plea agreement,
to conspiring to harbor an undocumented alien, in violation of 8 U.S.C. § 1324.
Partida-Zaragoza’s guilty plea was conditional under Federal Rule of Criminal
Procedure 11(a)(2), and he reserved the right to appeal the denial of his motion
to suppress the evidence acquired during a search of a house in Laredo, Texas,
that resulted in his arrest.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41549    Document: 00514253224     Page: 2   Date Filed: 11/29/2017


                                 No. 16-41549

      Nothing materially distinguishes Partida-Zaragoza’s case from that of
his codefendant, Everardo Rodriguez-Mendoza.           We thus conclude that
Partida-Zaragoza lacked standing to raise a Fourth Amendment challenge to
the search. See United States v. Rodriguez-Mendoza, 697 F. App’x 353 (5th
Cir. 2017); see also United States v. Briones-Garza, 680 F.2d 417 (5th Cir. 1982)
(involving similar facts and holding that standing was lacking).
      AFFIRMED.




                                       2